Exhibit 10.9
BANCTRUST FINANCIAL GROUP, INC.
AMENDED AND RESTATED
2001 INCENTIVE COMPENSATION PLAN
     This Amended and Restated 2001 Incentive Compensation Plan (the “Plan”) is
executed by the undersigned effective as of the date set forth below.
R E C I T A L S

A.   BancTrust Financial Group, Inc. (formerly South Alabama Bancorporation,
Inc.) (the “Company”) has in place the Plan, which was previously amended.   B.
  Since the adoption of the Plan, Section 409A of the Code (as defined below),
and the regulations and guidance thereunder (“Section 409A”), has been enacted
setting forth restrictions and requirements for deferred compensation.   C.  
The purpose of this amendment and restatement of the Plan is to make appropriate
changes to either exempt the Plan from the application of, or to bring the Plan
into compliance with, Section 409A, all approved by the Directors of the
Company.

Article I
Purpose, Scope and Administration of the Plan
     Section 1.1 Purpose. The purpose of the Plan is to promote the long-term
success of the Company and its Subsidiary Corporations (as defined below) by
providing financial incentives to key employees and directors who are in
positions to make significant contributions toward such success. The Plan is
designed to attract individuals of outstanding ability to serve as directors
with the Company or employment with the Company and its Subsidiary Corporations
and to encourage key employees and directors to acquire a proprietary interest
in the Company, to continue in their positions with the Company or its
Subsidiary Corporations, and to render superior performance for the benefit of
the Company and its Subsidiary Corporations.
     Section 1.2 Definitions. Unless the context clearly indicates otherwise,
for purposes of this Plan, the following terms have the respective meanings as
set forth below:
          (a) “Board of Directors” means the Board of Directors of BancTrust
Financial Group, Inc. or any successor corporation.
          (b) “Code” means the Internal Revenue Code of 1986, as amended.
          (c) “Committee” means the Personnel/Compensation Committee of the
Board of Directors (or any successor thereto).

 



--------------------------------------------------------------------------------



 



          (d) “Common Stock” means the common stock of BancTrust Financial
Group, Inc., or such other class of shares or other securities to which the
provisions of the Plan may be applicable by reason of the operation of
Section 5.1 hereof.
          (e) “Company” means BancTrust Financial Group, Inc. or any successor
corporation.
          (f) “Director” means any elected member of the Board of Directors of
the Company.
          (g) “Employee” means any person employed by the Company or any
Subsidiary Corporation.
          (h) “Fair Market Value” of a share of Common Stock on any particular
date means (i) if the Common Stock is readily tradable on an “established
securities market” (within the meaning of Treasury
Regulation 1.409A-1(b)(5)(iv)(A)) on the date in question, then the Fair Market
Value per share shall be the average of the highest and lowest selling price on
such market on such date, or if there were no sales on such date, then the Fair
Market Value shall be the mean between the bid and asked price on such date; and
(ii) if the Common Stock is traded otherwise than on an “established securities
market” (within the meaning of Treasury Regulation 1.409A-1(b)(5)(iv)(A)) on the
date in question, then the Fair Market Value per share shall be the mean between
the bid and asked price on such date, or, if there is no bid and asked price on
such date, the next prior business day on which there was a bid and asked price.
If no such bid and asked price is available, then the Fair Market Value per
Share shall be its fair market value as determined by the Board of Directors, in
its sole and absolute discretion but in good faith, within the requirements of
Code Section 422(b)(4) (with respect to Incentive Stock Options) or Code
Section 409A (with respect to Supplemental Stock Options, Stock Appreciation
Rights and Restricted Stock Awards).
          (i) “Grant Date”, as used with respect to a particular Option, Stock
Appreciation Right, or Restricted Stock Award, means the date as of which such
Option, Right, or Award is granted by the Board of Directors pursuant to the
Plan.
          (j) “Grantee” means the Employee or Director to whom an Option, Stock
Appreciation Right, or Restricted Stock Award is granted by the Board of
Directors pursuant to the Plan.
          (k) “Incentive Stock Option” means an Option that qualifies as an
incentive stock option as described in Section 422 of the Code.
          (l) “Option” means an option granted by the Board of Directors
pursuant to Article II hereof to purchase shares of Common Stock, which shall be
designated at the time of grant as either an Incentive Stock Option or a
Supplemental Stock Option, as provided in Section 2.1 hereof.

- 2 -



--------------------------------------------------------------------------------



 



          (m) “Option Agreement” means the agreement between the Company and a
Grantee under which the Grantee is granted an Option or an Option and Stock
Appreciation Right pursuant to the Plan.
          (n) “Option Period” means, (i) with respect to any Incentive Stock
Option granted hereunder, the period beginning on the Grant Date and ending at
such time not later than the tenth anniversary of the Grant Date, as the Board
of Directors, in its sole discretion, shall determine, and (ii) with respect to
any Supplemental Stock Option or Stock Appreciation Right granted hereunder, the
period beginning on the Grant Date and ending at such time not later than the
tenth anniversary of the date on which the Supplemental Stock Option or Stock
Appreciation Right may first be exercised, as the Board of Directors, in its
sole discretion, shall determine.
          (o) “Permanent Disability”, as applied to a Grantee, means that the
Grantee (1) has established to the satisfaction of the Board of Directors that
the Grantee is unable to engage in substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
last for a continuous period of not less than 12 months (all within the meaning
of Section 422(c)(6) and Section 22(e)(3) of the Code), and (2) has satisfied
any requirement imposed by the Board of Directors in regard to evidence of such
disability.
          (p) “Plan” means the 2001 Incentive Compensation Plan as set forth
herein and as amended from time to time.
          (q) “Restricted Stock Agreement” means the agreement between the
Company and a Grantee under which the Grantee is granted a Restricted Stock
Award pursuant to the Plan.
          (r) “Restricted Stock Award” means an award of Common Stock which is
granted by the Board of Directors pursuant to Article IV hereof and which is
restricted against sale or other transfer in a manner and for a specific period
of time determined by the Board of Directors.
          (s) “Restriction Period” means, with respect to any Restricted Stock
Award granted hereunder, the period beginning on the Grant Date and ending at
such time, but not sooner than the first annual anniversary of the Grant Date,
as the Board of Directors in its sole discretion, shall determine.
          (t) “Retirement”, as applied to a Grantee (i) who is an employee,
means normal or early retirement as provided for in the applicable qualified
pension plan of the Company and/or one or more of its Subsidiary Corporations;
provided that a Grantee shall not be deemed to have retired if his employment is
terminated by the Company because of negligence or malfeasance; and (ii) who is
a Director, means ceasing to serve as an elected member of the Board of
Directors, whether by resignation, removal or failure to stand for reelection or
to be reelected.
          (u) “Stock Appreciation Right” means a right granted pursuant to
Article III hereof by the Board of Directors, in conjunction with an Option, to
receive payment equal to any

- 3 -



--------------------------------------------------------------------------------



 



increase in the Fair Market Value of a share of Common Stock from the Grant Date
to the date of exercise of such right, in lieu of exercise of the Option for
such share.
          (v) “Subsidiary Corporation” of the Company means any present or
future corporation (other than the Company) which would be a “subsidiary
corporation” as defined in Section 424(f) and (g) of the Code and which would
qualify as an eligible issuer of service recipient stock pursuant to
Section 409A of the Code.
          (w) “Supplemental Stock Option” means any Option granted under this
Plan, other than an Incentive Stock Option.
     Section 1.3 Aggregate Limitation.
          (a) The aggregate number of shares of Common Stock with respect to
which Options, Stock Appreciation Rights, and Restricted Stock Awards may be
granted shall not exceed 500,000 shares of Common Stock, subject to adjustment
in accordance with Section 5.1.
          (b) Any shares of Common Stock to be delivered by the Company upon the
grant of Restricted Stock Awards or the exercise of Options or Stock
Appreciation Rights shall, at the discretion of the Board of Directors, be
issued from the Company’s authorized but unissued shares of Common Stock or be
transferred from any available treasury stock or a grantor trust created by the
Company.
          (c) In the event that any Option or Stock Appreciation Right expires
or otherwise terminates prior to being fully exercised, or any Restricted Stock
Award as to which the Grantee received no benefits of ownership of the
underlying Common Stock is forfeited, the Board of Directors may grant a new
Option, Stock Appreciation Right, or Restricted Stock Award hereunder to any
eligible Grantee for the shares with respect to which the expired or terminated
Option or Stock Appreciation Right was not exercised or which were forfeited
when the terms and conditions of the Restricted Stock Award were not satisfied.
     Section 1.4 Administration of the Plan
          (a) The Plan shall be administered by the Board of Directors, which
shall have the authority:
               (1) To determine those Directors and key Employees to whom, and
the times at which, Options, Stock Appreciation Rights, and/or Restricted Stock
Awards shall be granted and the number of shares of Common Stock to be subject
to each such Option, Right, and/or Award, taking into consideration the nature
of the services rendered by the particular Employee or Director, the Employee’s
or Director’s potential contribution to the long-term success of the Company
and/or one or more of its Subsidiary Corporations and such other factors as the
Board of Directors in its discretion shall deem relevant;

- 4 -



--------------------------------------------------------------------------------



 



               (2) To interpret and construe the provisions of the Plan and to
establish rules and regulations relating to it;
               (3) To prescribe the terms and conditions of the Option
Agreements for the grant of Options and Stock Appreciation Rights (which need
not be identical) in accordance and consistent with the requirements of the
Plan;
               (4) To prescribe the terms and conditions of the Restricted Stock
Agreements (which need not be identical to the terms and conditions of any
Option Agreements) in accordance and consistent with the requirements of the
Plan;
               (5) To make all other determinations necessary or advisable to
administer the Plan in a proper and effective manner; and
               (6) To determine whether the Supplemental Stock Options, Stock
Appreciation Rights and Restricted Stock Awards are exempt from the application
of Section 409A of the Code or are in compliance with Section 409A of the Code.
          (b) The Board of Directors shall act only by vote or agreement of a
majority of its members. All decisions and determinations of the Board of
Directors in the administration of the Plan and in response to questions or
other matters concerning the Plan or any Option, Stock Appreciation Right, or
Restricted Stock Award shall be final, conclusive, and binding on all persons,
including, without limitation, the Company, its Subsidiary Corporations, the
shareholders and directors of the Company, and any persons having any interest
in any Options, Stock Appreciation Rights, or Restricted Stock Awards which may
be granted under the Plan.
          (c) The authority and power of the Board of Directors hereunder is
purely discretionary and shall not be deemed to be mandatory. No Employee or
class or group of Employees and no Director shall have any right or privilege to
demand or require the granting of any Option, Stock Appreciation Right, or
Restricted Stock Award or the consideration thereof, at any time. All Options,
Stock Appreciation Rights, and Restricted Stock Awards hereunder (if any) shall
be granted in the absolute and unrestricted discretion of the Board of
Directors. All decisions, determinations and interpretations of the Board of
Directors shall be final and conclusive on all persons affected thereby.
          (d) The Board of Directors may delegate to the Committee such duties
as it shall in its sole discretion determine; provided, that the Committee shall
not be granted authority to grant Options, Stock Appreciation Rights or
Restricted Stock Awards unless it shall be composed solely of two or more
members of the Board of Directors who are Non-Employee Directors within the
meaning of Section 16b-3(b)(3) promulgated under the Securities Exchange Act of
1934. Without limiting the foregoing, the Committee may be empowered to
recommend grants and the specific terms of any Option, Stock Appreciation Right
or Restricted Stock Award within the terms permitted under this Plan.

- 5 -



--------------------------------------------------------------------------------



 



          (e) In addition to such other rights of indemnification as they may
have, the members of the Board of Directors shall be indemnified by the Company
in connection with any claim, action, suit or proceeding relating to any action
taken or failure to act under or in connection with the Plan or any Option,
Stock Appreciation Right or Restricted Stock Award granted hereunder to the full
extent provided for under the Company’s governing instruments with respect to
indemnification of Directors.
     Section 1.5 Eligibility for Awards.
          The Board of Directors shall designate from time to time the key
Employees of the Company and/or one or more of its Subsidiary Corporations who
are to be granted Options, Stock Appreciation Rights, and/or Restricted Stock
Awards. All Directors shall be eligible for Options and Restricted Stock Awards,
as determined by the Board of Directors in its discretion.
     Section 1.6 Effective Date and Duration of Plan.
          This Plan became effective upon its adoption by the Board of Directors
in 2001; provided, that any grant of Options, Stock Appreciation Rights, or
Restricted Stock Awards under the Plan prior to approval of the Plan by the
shareholders of the Company was subject to such shareholder approval within
twelve months of adoption of the Plan by the Board of Directors in 2001. Unless
previously terminated by the Board of Directors, the Plan (but not any then
outstanding Options, Stock Appreciation Rights, or Restricted Stock Awards which
have not yet expired or otherwise been terminated) shall terminate on the tenth
annual anniversary of its adoption by the Board of Directors in 2001.
Article II
Stock Options
     Section 2.1 Grant of Options.
          (a) The Board of Directors may from time to time, subject to the
provisions of the Plan, grant Options to key Employees and Directors under
appropriate Option Agreements to purchase shares of Common Stock up to the
aggregate number of shares of Common Stock set forth in Section 1.3(a) hereof.
          (b) The Board of Directors may designate any Option granted hereunder
which satisfies the requirements of Sections 2.2 and 2.3 hereof as an Incentive
Stock Option and may designate any Option granted hereunder as a Supplemental
Stock Option, or the Board of Directors may designate a portion of an Option as
an Incentive Stock Option (so long as the portion satisfies the requirements of
Sections 2.2 and 2.3 hereof) and the remaining portion as a Supplemental Stock
Option. Any portion of an Option that is not designated as an Incentive Stock
Option shall be a Supplemental Stock Option. A Supplemental Stock Option must
satisfy the requirements of Section 2.2 hereof, but shall not be subject to the
requirements of Section 2.3.

- 6 -



--------------------------------------------------------------------------------



 



     Section 2.2 Option Requirements.
          (a) An Option shall be evidenced by an Option Agreement specifying the
number of shares of Common Stock that may be purchased by its exercise and
containing such other terms and conditions consistent with the Plan as the Board
of Directors shall determine to be applicable to that particular Option.
          (b) No Options shall be granted under the Plan on or after the tenth
annual anniversary of the date upon which the Plan was adopted by the Board of
Directors in 2001.
          (c) No Option may be exercised prior to the expiration of one year
after its Grant Date.
          (d) An Option shall expire by its terms at the expiration of the
Option Period and shall not be exercisable thereafter.
          (e) The Board of Directors may provide in the Option Agreement for the
expiration or termination of the Option prior to the expiration of the Option
Period, upon the occurrence of any event specified by the Board of Directors.
          (f) An Option shall not be transferable other than by will or the laws
of descent and distribution and, during the Grantee’s lifetime, an Option shall
be exercisable only by the Grantee.
          (g) A person electing to exercise an Option shall give written notice
of such election to the Company, in such form as the Board of Directors may
require, accompanied by payment in the manner determined by the Board of
Directors, of the full purchase price of the shares of the Common Stock for
which the election is made. Payment of the purchase price shall be made in cash
or in such other form as the Board of Directors may approve, including shares of
Common Stock valued at their Fair Market Value on the date of exercise of the
Option.
          (h) Notwithstanding the Option Period applicable to an Option granted
hereunder, such Option, to the extent that it has not previously been exercised,
shall terminate upon the earliest to occur of (1) the expiration of the
applicable Option Period as set forth in the Option Agreement granting such
Option, (2) the expiration of the three months after the Grantee’s Retirement,
(3) as to an Employee, the expiration of one year after the Grantee ceases to be
employed by the Company or any of its Subsidiary Corporations due to Permanent
Disability, (4) the expiration of one year after the Grantee ceases to be
employed by the Company or any of its Subsidiary Corporations or to serve as a
Director due to the death of the Grantee, or (5) the date the Grantee ceases to
be employed by the Company or any of its Subsidiary Corporations or to serve as
a Director for any reason other than Retirement, Permanent Disability, or death.

- 7 -



--------------------------------------------------------------------------------



 



          (i) The exercise of any number of Stock Appreciation Rights granted
under an Option Agreement shall result in a simultaneous corresponding reduction
in the number of shares of Common Stock then available for purchase by exercise
of the related Option.
          (j) The Option price per share of Common Stock shall be equal to the
Fair Market Value of a share of Common Stock on the Grant Date.
     Section 2.3 Incentive Stock Option Requirements.
          (a) An Option designated by the Board of Directors as an Incentive
Stock Option is intended to qualify as an “incentive stock option” within the
meaning of subsection (b) of Section 422 of the Code and shall satisfy, in
addition to the conditions of Section 2.2 above, the conditions set forth in
this Section 2.3.
          (b) The Option price per share of Common Stock shall be equal to the
Fair Market Value of a share of Common Stock on the Grant Date, except as
provided in paragraph (c) immediately below.
          (c) An Incentive Stock Option shall not be granted to an individual
who, on the Grant Date, owns stock possessing more than ten percent of the total
combined voting power of all classes of stock of the Company or any of its
Subsidiary Corporations, unless the Board of Directors provides in the Option
Agreement with any such individual that the Option price per share of Common
Stock will not be less than 110% of the Fair Market Value of a share of Common
Stock on the Grant Date and the Option Period will not extend beyond five years
from the Grant Date.
          (d) The aggregate Fair Market Value, determined on the Grant Date, of
the shares of the Common Stock with respect to which Incentive Stock Options are
exercisable for the first time by any Grantee during any calendar year under the
Plan or under any other plan of the Company shall not exceed $100,000.
     Section 2.4 Modification of Options.
At any time, and from time to time, the Board of Directors may modify an
outstanding Option, provided no such modification shall (i) confer on the holder
of such Option any right or benefit which could not be conferred on him by the
grant of a new Option at such time, (ii) impair the Option without the consent
of the holder of the Option, (iii) cause the Option to not be exempt from the
application of Section 409A of the Code unless the Option can be amended in such
a way as to satisfy the requirements of Section 409A of the Code, or
(iv) violate any requirement applicable to deferred compensation under
Section 409A of the Code.
ARTICLE III
Stock Appreciation Rights
     Section 3.1 Grant and Exercise of Rights.

- 8 -



--------------------------------------------------------------------------------



 



          (a) In conjunction with any Option granted to an Employee hereunder,
the Board of Directors may, in its discretion, grant a Stock Appreciation Right
with respect to each share of Common Stock which may be purchased by the
exercise of such Option. Directors who are not Employees shall not be eligible
for Stock Appreciation Rights. A Stock Appreciation Right may not be granted in
conjunction with an Incentive Stock Option under circumstances in which the
exercise of the Stock Appreciation Right affects the right to exercise the
Incentive Stock Option or vice versa, unless the Stock Appreciation Right, by
its terms, meets all of the following requirements: (1) the Stock Appreciation
Right will expire no later than the Incentive Stock Option; (2) the Stock
Appreciation Right may be for no more than the difference between the exercise
price of the Incentive Stock Option and the Fair Market Value of the shares
subject to the Incentive Stock Option at the time the Stock Appreciation Right
is exercised; (3) the Stock Appreciation Right is transferable only when the
Incentive Stock Option is transferable, and under the same conditions; (4) the
Stock Appreciation Right may be exercised only when the Incentive Stock Option
may be exercised; and (5) the Stock Appreciation Right may be exercised only
when the Fair Market Value of the shares subject to the Incentive Stock Option
exceeds the exercise price of the Incentive Stock Option.
          (b) Upon exercise of a Stock Appreciation Right, the Company shall pay
the amount by which the Fair Market Value of a share of Common Stock on the date
of exercise exceeds the Fair Market Value of a share of Common Stock on the
Grant Date, but only to the extent that such amount does not exceed 200% of the
Fair Market Value of a share of Common Stock on the Grant Date. A Stock
Appreciation Right may not be exercised unless the Fair Market Value of a share
of Common Stock on the date of exercise exceeds the Fair Market Value of a share
of Common Stock on the Grant Date.
          (c) Payment upon exercise of a Stock Appreciation Right may be made,
in the discretion of the Board of Directors, in (1) cash, (2) in shares of
Common Stock valued at Fair Market Value on the date of exercise, or (3) partly
in cash and partly in shares of Common Stock.
     Section 3.2 Rights Requirements.
          (a) Stock Appreciation Rights shall be granted under and evidenced by
the Option Agreement under which the related Option is granted, containing such
terms and conditions consistent with the Plan as the Board of Directors shall
determine, and shall be exercisable to the extent allowed under such terms and
conditions.
          (b) Stock Appreciation Rights granted in relation to an Option
(1) shall be exercisable only to the extent and only when the Option is
exercisable, (2) shall expire or otherwise terminate simultaneously with the
expiration or termination of the related Option, (3) shall be transferable only
when the related Option is transferable and under the same conditions, (4) shall
be exercised by the Grantee giving written notice of such exercise to the
Company, in such form as the Board of Directors may require, and (5) shall be
reduced upon each exercise of the related Option by

- 9 -



--------------------------------------------------------------------------------



 



the number of Stock Appreciation Rights which corresponds to the number of
shares of Common Stock purchased pursuant to such exercise.
ARTICLE IV
Restricted Stock Awards
     Section 4.1 Grant of Awards. The Board of Directors may, from time to time,
subject to the provisions of the Plan, grant Restricted Stock Awards to key
Employees and Directors under appropriate Restricted Stock Agreements. The date
on which the Board of Directors approves the grant of the Restricted Stock Award
shall be considered the date of grant of the Award. The Board of Directors shall
maintain records as to all grants of Restricted Stock Awards under the Plan.
     Section 4.2 Award Requirements.
          (a) A Restricted Stock Award shall be evidenced by a Restricted Stock
Agreement specifying the number of shares of Common Stock that are awarded and
containing such terms and conditions consistent with the Plan as the Board of
Directors shall determine to be applicable to that particular Award, which
Agreement shall contain in substance the following terms and conditions:
               (1) Shares awarded pursuant to Restricted Stock Awards shall be
subject to such conditions, terms, and restrictions (including, for example,
continuation of employment by the Company or any of its Subsidiary Corporations)
and for such Restriction Period or Periods as may be determined by the Board of
Directors.
               (2) Shares awarded, and the right to vote such shares and to
receive dividends thereon, may not be sold, assigned, transferred, exchanged,
pledged, hypothecated, or otherwise encumbered, except as herein provided,
during the Restriction Period applicable to such shares. Notwithstanding the
foregoing, and except as otherwise provided in the Plan or in a Restricted Stock
Award, a Grantee awarded Restricted Stock shall have all the other rights of a
shareholder, including the right to receive dividends and the right to vote such
shares.
               (3) Each certificate issued in respect of Common Stock awarded to
a Grantee shall be deposited with the Company, or its designee, or in the Board
of Directors’ discretion delivered to the Grantee, and shall bear an appropriate
legend noting the existence of the restrictions under Section 4.2(a)(2) hereof
upon such Common Stock.
               (4) Each Restricted Stock Agreement shall specify the terms and
conditions upon which any restrictions upon shares awarded under the Plan shall
lapse, as determined by the Board of Directors (including, for example, a change
in control, as defined by the Board of Directors from time to time, during the
Restriction Period). Upon lapse of such restrictions, shares of Common Stock
free of any restrictive legend, other than as may be required under Article V
hereof, shall be issued and delivered to the Grantee or his legal
representative.

- 10 -



--------------------------------------------------------------------------------



 



               (5) If a Restricted Stock Award provides for a delayed delivery
date of the shares awarded pursuant thereto (i.e., a restricted stock unit),
such delayed delivery date shall be in compliance with Section 409A.
          (b) If a Grantee ceases to be employed by or to serve as a Director of
the Company or any of its Subsidiary Corporations during a Restriction Period as
a result of Retirement, Permanent Disability, or death, the extent to which
restrictions shall be deemed to have lapsed shall be determined by the Board of
Directors by multiplying the amount of the Restricted Stock Award by a fraction,
the numerator of which is the full number of calendar months such Grantee was
employed or served during the Restriction Period and the denominator of which is
the total number of full calendar months in the Restriction Period. If a Grantee
ceases to be employed by or to serve as a Director of the Company or any of its
Subsidiary Corporations for any reason other than as described in the preceding
sentence, the Grantee shall be deemed not to have satisfied the restrictions
associated with the Restricted Stock Award unless the Board of Directors
determines otherwise in its sole discretion (in which event the extent to which
restrictions will be deemed to have lapsed shall not exceed the amount
determined pursuant to the preceding sentence).
ARTICLE V
General Provisions
     Section 5.1 Adjustment Provisions; Change of Control.
          (a) Subject to paragraph (b) below, in the event of (1) any dividend
payable in shares of Common Stock; (2) any recapitalization, reclassification,
split-up, or consolidation of, or other change in, the Common Stock; or (3) any
exchange of the outstanding shares of Common Stock, in connection with a merger,
consolidation, or other Reorganization (as defined below) of or involving the
Company or a sale by the Company of all or a portion of its assets, for a
different number or class of shares of stock or other securities of the Company
or shares of the stock or other securities of any other corporation; then the
Board of Directors shall, in such manner as it shall determine in its sole
discretion, appropriately adjust the number and class of shares or other
securities which shall be subject to Options, Stock Appreciation Rights, and
Restricted Stock Awards and/or the purchase price per share which must be paid
thereafter upon exercise of any Option and which will be used to determine the
amount which any Grantee would receive upon exercise thereafter of Stock
Appreciation Rights; provided, however, that any adjustments made pursuant to
this Section 5.1(a) will not cause a Supplemental Stock Option, Stock
Appreciation Right or Restricted Stock Award to lose its exemption from the
application of Section 409A of the Code, or to violate any requirement
applicable to deferred compensation under Section 409A of the Code. Any such
adjustments made by the Board of Directors shall be final, conclusive, and
binding upon all persons, including, without limitation, the Company, its
Subsidiary Corporations, the shareholders and directors of the Company, and any
persons having any interest in any Options, Stock Appreciation Rights, or
Restricted Stock Awards which may be granted under the Plan.
          (b) Subject to any required action by the shareholders, if the Company
shall be the surviving or resulting corporation in any merger, consolidation, or
other Reorganization, any

- 11 -



--------------------------------------------------------------------------------



 



Option, Stock Appreciation Right, or Restricted Stock Award granted hereunder
shall pertain to and apply to the securities to which a holder of the number of
shares of Common Stock subject to the Option, Stock Appreciation Right, or
Restricted Stock Award would be entitled on the effective date of such merger or
consolidation; but a dissolution or complete liquidation of the Company or a
merger, consolidation or other Reorganization in which the Company is not the
surviving or resulting corporation, shall cause every Option, Stock Appreciation
Right, and Restricted Stock Award outstanding hereunder to terminate on the
effective date of such dissolution, complete liquidation, merger, consolidation,
or other Reorganization; provided, however, that not less than thirty (30) days’
written notice prior to the effective date of the said transaction shall be
given to each Grantee, who shall have the right to exercise his Option, Stock
Appreciation Right, and/or Restricted Stock Award during the thirty (30) day
period immediately preceding such effective date, as to all or any part of the
shares covered thereby, including, without limitation, shares as to which such
Option, Stock Appreciation Right, and/or Restricted Stock Award would not
otherwise be exercisable by reason of an insufficient lapse of time or that the
measuring year for the performance requirement had not then elapsed (anything
contained hereinabove to the contrary notwithstanding); and provided further,
that no such acceleration shall occur if any such transaction is approved by the
affirmative vote of not less than seventy-five percent (75%) of the directors of
the Company, and the surviving or resulting corporation shall assume such
Option, Stock Appreciation Right, and/or Restricted Stock Award or tender an
option or options to purchase its shares on its terms and conditions, both as to
the number of shares and otherwise, and/or may tender such stock appreciation
rights and/or restricted stock awards so as to provide substantially the same
benefits available under the outstanding Options, Stock Appreciation Rights
and/or Restricted Stock Awards.
          (c) The term “Reorganization” as used in this Section 5.1 means and
refers to any statutory merger, statutory consolidation, sale of all or
substantially all of the assets of the Company or its Subsidiary Corporations,
or sale of twenty-five percent (25%) or more of the voting securities of the
Company pursuant to which the Company becomes a subsidiary of or is controlled
by, another person or is not the surviving or resulting corporation, all after
the effective date of the Reorganization. The term Aperson@ refers to an
individual or a corporation, partnership, trust, association, joint venture,
pool, syndicate, sole proprietorship, unincorporated organization or any other
form of entity not specifically listed herein.
          (d) Except as provided in Section 5.1 (a) immediately above, issuance
by the Company of shares of stock of any class of securities convertible into
shares of Common Stock shall not affect the Options, Stock Appreciation Rights,
or Restricted Stock Awards.
     Section 5.2 Additional Conditions. Any shares of Common Stock issued or
transferred under any provision of the Plan may be issued or transferred subject
to such conditions, in addition to those specifically provided in the Plan, as
the Board of Directors may impose.
     Section 5.3 No Rights as Shareholder or to Employment. No Grantee or any
other person authorized to purchase Common Stock upon exercise of an Option
shall have any interest in or shareholder rights with respect to any shares of
the Common Stock which are subject to any Option or Stock Appreciation Right
until such shares have been issued and delivered to the Grantee or any

- 12 -



--------------------------------------------------------------------------------



 



such person pursuant to the exercise of such Option. Furthermore, the Plan shall
not confer upon any Grantee any right of employment with the Company or one of
its Subsidiary Corporations, including without limitation any right to continue
in the employ of the Company or one of its Subsidiary Corporations, or affect
the right of the Company or one of its Subsidiary Corporations to terminate the
employment of a Grantee at any time, with or without cause.
     Section 5.4 General Restrictions. Each award under the Plan shall be
subject to the requirement that, if at any time the Board of Directors shall
determine that (a) the listing, registration or qualification of the shares of
Common Stock subject or related thereto upon any securities exchange or under
any state or federal law, or (b) the consent or approval of any government
regulatory body, or agreement by the recipient of any award with respect to the
disposition of shares of Common Stock, is necessary or desirable as a condition
of, or in connection with, the granting of such award or the issue or purchase
of shares of Common Stock thereunder, such award may not be consummated in whole
or in part unless such listing, registration, qualification, consent, approval,
or agreement shall have been effected or obtained free of any conditions not
acceptable to the Board of Directors. A participant shall agree, as a condition
of receiving any award under the Plan, to execute any documents, make any
representations, agree to restrictions on stock transferability, and take any
actions which in the opinion of legal counsel to the Company are required by any
applicable law, ruling, or regulation. The Company is in no event obligated to
register any such shares, to comply with any exemption from registration
requirements or to take any other action which may be required in order to
permit, or to remedy or remove any prohibition or limitation on, the issuance or
sale of such shares to any Grantee or other authorized person.
     Section 5.5 Conflict with Applicable Law. With respect to persons subject
to Section 16 of the Securities Exchange Act of 1934 (the “1934 Act”),
transactions under the Plan are intended to comply with all applicable
conditions of Rule 16b-3 or its successors under the 1934 Act. To the extent any
provision of the Plan or action by the Board of Directors fails to so comply, it
shall be deemed null and void, to the extent permitted by law and deemed
advisable by the Board of Directors.
     Section 5.6 Rights Unaffected. The existence of the Options, Stock
Appreciation Rights, and Restricted Stock Awards shall not affect: (1) the right
or power of the Company or its shareholders to make adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business; (2) any issue of bonds, debentures, preferred or
prior preference stocks affecting the Common Stock or the rights thereof;
(3) the dissolution or liquidation of the Company or any of its Subsidiary
Corporations, or the sale or transfer of any part of all of the assets or
business of the Company or any of its Subsidiary Corporations; or (4) any other
corporate act, whether of a similar character or otherwise.
     Section 5.7 Withholding Taxes. As a condition of exercise of an Option or
Stock Appreciation Right or grant of a Restricted Stock Award, the Company may,
in its sole discretion, withhold or require the Grantee to pay or reimburse the
Company for any taxes which the Company determines are required to be withheld
in connection with the grant of a Restricted Stock Award or any exercise of an
Option or Stock Appreciation Right.

- 13 -



--------------------------------------------------------------------------------



 



     Section 5.8 Choice of Law. The validity, interpretation, and administration
of the Plan and of any rules, regulations, determinations, or decisions made
thereunder, and the rights of any and all persons having or claiming to have any
interest therein or thereunder, shall be determined exclusively in accordance
with the laws of the State of Alabama.
     Without limiting the generality of the foregoing, the period within which
any action in connection with the Plan must be commenced shall be governed by
the laws of the State of Alabama, without regard to the place where the act or
omissions complained of took place, the residence of any party to such action or
the place where the action may be brought or maintained.
     Section 5.9 Amendment, Suspension and Termination of Plan. The Plan may,
from time to time, be terminated, suspended, or amended by the Board of
Directors in such respects as it shall deem advisable including, without
limitation, in order that the Incentive Stock Options granted hereunder shall be
“incentive stock options” as such term is defined in Section 422 of the Code, or
to conform to any change in any law or regulation governing same or in any other
respect; provided, however, that no such amendment shall change the following:
          (a) The maximum aggregate number of shares for which Options, Stock
Appreciation Rights, and Restricted Stock Awards may be granted under the Plan,
except as required under any adjustment pursuant to Section 5.1 hereof;
          (b) The Option exercise price, with the exception of any change in
such price required as a result of any adjustment pursuant to Section 5.1 hereof
and with the further exception of changes in determining the Fair Market Value
of shares of Common Stock to conform with any then applicable provision of the
Code or regulations promulgated thereunder;
          (c) The maximum period during which Options or Stock Appreciation
Rights may be exercised;
          (d) The maximum amount which may be paid upon exercise of a Stock
Appreciation Right;
          (e) The termination date of the Plan in any manner which would extend
such date; or
          (f) The requirements as to eligibility for participation in the Plan
in any material respect.
          Notwithstanding any other provision herein contained, the Plan shall
terminate and all Options, Stock Appreciation Rights, and Restricted Stock
Awards previously granted shall terminate, in the event and on the date of
liquidation or dissolution of the Company, unless such dissolution or
liquidation occurs in connection with a merger, consolidation or reorganization
of the Company to which Section 5.1 hereof applies.

- 14 -



--------------------------------------------------------------------------------



 



     Section 5.10 Section 409A. All Supplemental Stock Options, Stock
Appreciation Rights and Restricted Stock Awards granted pursuant to this Plan
are intended to either be exempt from the provisions of Section 409A of the Code
or be treated as deferred compensation that meets the requirements of
Section 409A, and any ambiguities in construction shall be construed
accordingly. No acceleration or deceleration of any payments or benefits
provided herein shall be permitted unless allowed under the requirements of
Section 409A. If any compensation or benefits provided by this Plan may result
in the application of Section 409A, the Plan shall be modified by the Company in
the least restrictive manner (as determined by the Company) and without any
diminution in the value of the payments to such participants as may be necessary
in order to exclude such compensation from the definition of “deferred
compensation” within the meaning of Section 409A or in order to comply with the
provisions of Section 409A, other applicable provision(s) of the Code and/or any
rules, regulations, and/or regulatory guidance issued under such statutory
provisions. In the event that, after issuance of any Supplemental Stock Options,
Stock Appreciation Rights or Restricted Stock Awards under this Plan,
Section 409A is amended, the Board of Directors may modify the terms of any such
previously issued option, right or award to the extent the Board of Directors
determines that such modification is necessary or advisable to remain exempt
from or to comply with the requirements of Section 409A.
AS APPROVED BY THE BOARD OF DIRECTORS OF THE COMPANY ON DECEMBER 17, 2008.

                  BANCTRUST FINANCIAL GROUP, INC.    
 
           
 
  By:   /s/ W. Bibb Lamar, Jr.
 
Its: President and CEO    

- 15 -